EVERETT, Chief Judge
(concurring in the result):
On September 18, 1987, appellant was a “suspect” of arson; nonetheless, an agent of the Office of Special Investigations (OSI) questioned him without giving an Article 31(b), Uniform Code of Military Justice, 10 USC § 831(b), warning. Moreover, some of the evidence indicates that this interrogation was “custodial”; but no Miranda1 warning was given.2
*321Obviously, any statement made by appellant under these circumstances was inadmissible. Moreover, in my view, the violation of appellant’s rights in obtaining this statement on September 18 raised a question as to admissibility of any statements he made later. See United States v. Ravenel, 26 MJ 344 (CMA 1988).
The real question here is whether the court-martial properly received in evidence oral admissions made by appellant on September 24, shortly after he had taken and failed a polygraph examination. Important in answering this question is the fact that the earlier statement on September 18 was exculpatory.
Schake denied starting the fire or knowing anything about it. Certainly this denial did not subject him to the same pressure to confess later that he would have been under if he had “let the gat out of the bag” and confessed to a crime. See United States v. Spaulding, 29 MJ 156, 160 (CMA 1989). Indeed, the denial would have created pressure to confess only if we assume that someone who has talked to the police on one occasion will be hesitant to refuse to talk to them about the same matter later. I cannot accept such a general assumption.
During the interview on September 18, Schake also agreed to be polygraphed at a later time. Like a consent for a search, an agreement to be polygraphed has no testimonial quality. If anything, it could be construed as an assertion of innocence. Once again, the only possibility of subtle psychological pressure on Schake is that, having once agreed to a polygraph interview, he may have felt inhibited from repudiating that agreement at a later time.
The defense also asserts in its brief that Schake “would not have been chosen for further interrogation and the polygraph but for the information developed in the previous interview.” Although this contention gives me pause, I do not believe that it requires excluding the statement made on September 24. In my view, the doctrine of “presumptive taint” is concerned with circumstances that have a bearing on a suspect’s willingness to make a statement. Cf. United States v. Ravenel, supra at 347-50. Illegal police action which leads investigators to target a suspect usually will not affect admissibility of a subsequent statement by the suspect, unless that illegal action would have in some way created a pressure for him to make a statement. Targeting Schake for further questioning — even if it resulted from the earlier questioning — was, in my view, immaterial to admissibility of the statement on September 24.
My final concern arises from the military judge’s finding that, on September 18, Schake made a request for counsel. Under these circumstances — if the interrogation was “custodial” — the questioning should have ended at once and not been resumed until and unless “initiated” by Schake.
However, does this request for counsel on September 18 carry over until the subsequent polygraph interview, which was preceded by appropriate warnings? I conclude that the absence of custody during this interval and the opportunity for Schake to consult an attorney were sufficient to take the case outside the purview of Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981) — as well as to negate the “presumptive taint” to which I adverted in United States v. Ravenel, supra.
Therefore, I join in affirming the decision of the Court of Military Review upholding appellant’s conviction.

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). See n.l, supra of the majority opinion for a case discussing the Miranda warnings regarding servicemembers.


. The military judge found that the questioning was not “custodial.” However — as the majority recognizes — this finding was vitiated by the judge’s failure to consider whether a reasonable soldier in Schake’s position would have believed that he was in custody. In my opinion, the finding by the Court of Military Review on appeal that the interrogation was not custodial is an inadequate substitute for the finding at the trial level, where the factfinder can observe the witnesses. Thus, I believe a hearing pursuant to United States v. DuBay, 17 USCMA 147, 37 CMR *321411 (1967), would be necessary to establish that the interrogation of Schake was not "custodial.” Accordingly, I have proceeded on the premise that the interrogation was "custodial.”